Title: From Thomas Jefferson to the Governor of Virginia, 12 May 1785
From: Jefferson, Thomas
To: Henry, Patrick



Sir
Paris May 12. 1785.

I have the honor to inform you that at length Messrs. Laval & Wilfelsheim have paid the bill of exchange remitted. It will enable me to furnish Monsr. Houdon for his voiage to Virginia when he  shall be sufficiently reestablished in his health to undertake it. Dr Franklin proposing to return either the next month or the month following, I think it probable that Houdon will accompany him.
I have the honour to be with due respect your Excellency’s most obedt. & most humble servt.,

Th: Jefferson

